Title: To Thomas Jefferson from Thomas Claxton, 13 May 1808
From: Claxton, Thomas
To: Jefferson, Thomas


                  
                     Honor’d Sir
                     
                     Washington May 13, 1808.
                  
                  Inclosed you will find a letter from Mr Munroe which will explain to you his remarks better than I could detail them in my letter
                  With respect to this business Sir, I acted in the most candid manner—I was the first who discovered that the appropriation for the Deficit was short of its object—This circumstance, Sir, I mentioned to you, when you were pleased to remark that the estimate being short had no effect upon the Law—In figures I stated the debt as far as I had any thing to do with it, to you sir, and to Mr. Munroe also—The next day I receivd, through the hands of Mr. Munroe a warrant signed by the president, to the amount—I drew the money from the Treasury and deposited it in Bank—The bills which this was to discharge were in my hands chiefly receipted—I put them into the Treasury for settlement, and the public are at this moment completely clear of that part of the debt—
                  Having heard it intimated that a great demur had taken place at the Treasury, on account of some informality in the Bills of Messr Blagden & Thackarey I thought it advisable to let the money I had drawn remain in Bank until the accounts which I had presented to the Treasury were decided on, so that I might myself be on the safe side in case of any demur—
                  Now Sir you will observe that Mr. M. wishes for a part of this money to be refunded, altho I have receipted for the whole in the Treasury, and not only so, but have lodg’d the whole of the Bills in the Treasury with the receipts of all the claimants upon them—
                  In all cases except one the money is actually paid in full.—This is the claim of the Upholsterer which, for very costly materials in his line, has stood a year—He resides in Philada. and having full confidence in me, after Mr Latrobe signed his Bills, he receipted them, and forwarded them to me early last winter So, Sir, you will perceive that if Mr. Munroes request is granted, this man is to stand charged in the Treasury to his full amount & the publick completely exonerated from the Debt, while they would withhold a part of his money.
                  I beg of you, Sir, to reflect a moment on my candour when I first mentioned this subject to you—Altho I was extremely anxious to clear myself of a Business, rendered extremely disagreeable by management very incorrect, I thought it improper to ask for money to the full amount, without accquainting you, which I knew had not been asked for in the estimate
                  I hope sir you will pardon me for this trouble, and if I have said any thing which may appear to you improper, that you will not ascribe it to any improper motive
                   I have the honor to be Sir Your Hble Svt
                  
                     Thos Claxton
                     
                  
                  
                     
                        [Note to TJ in Claxton’s hand on enclosure:]
                     
                      
                     Sir,
                     After reading this and my own I shall be thankful for an answer
                  
                  
                  
                     Thos Claxton 
                     
                  
               